Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Milton N. Williams seeks to appeal the magistrate judge’s order denying relief on Williams’ 28 U.S.C. § 2254 (2012) petition.* The order is not appealable unless a circuit justice or judge issues a certifícate of appealability. See 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of ap-pealability.will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). When the district court denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that *137the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85, 120 S.Ct. 1595.
We have independently reviewed the record and conclude that Williams has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED


 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C, § 636(c) (2012).